MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and among

SIGAL CONSULTING, LLC,

a Massachusetts limited liability company,

WORLDS ONLINE INC.,

a Delaware corporation

MARIMED ADVISORS INC.,

a Delaware corporation,

ROBERT FIREMAN,

GERALD J. MCGRAW JR.,

JON R. LEVINE, and

JAMES E. GRIFFIN JR.



May 19, 2014

 

This document has been prepared solely to facilitate discussions of a possible
transaction among the parties identified herein. It is not intended, and will
not be deemed, to constitute an offer or agreement, or to create legally binding
or enforceable obligations, of any type or nature. No such offer, agreement or
obligations shall be made or created among the parties identified herein except
pursuant to a written agreement executed by such parties.





(1)

 



MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (this “Agreement”) is entered into
on May 19, 2014, by and among Sigal Consulting LLC, a Massachusetts limited
liability company (the “Company”), Worlds Online Inc., a Delaware corporation
(“WORX”), MariMed Advisors Inc., a Delaware corporation (“Buyer”), and each of
Robert Fireman, Gerald J. McGraw Jr., Jon R. Levine and James E. Griffin Jr.
(each a “Seller” and collectively, the “Sellers”). Buyer, the Company, WORX and
the Sellers are sometimes collectively referred to herein as the “Parties” and
each individually as a “Party.”

WHEREAS, as of the date hereof, the Sellers are the beneficial and record owners
of all of the issued and outstanding membership interests (the “Interests”) in
the Company, with each Seller owning the percentage of such Interests (the
“Percentage Interests”) as set forth on Exhibit A attached hereto; and

WHEREAS, Buyer desires to acquire all of the Interests from the Sellers, and
each Seller desires to sell his or its respective Interests to Buyer, in each
case upon the terms, in the manner and subject to the conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises, mutual covenants,
representations, warranties and agreements contained herein and of other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

“Company IP” means all Intellectual Property Rights owned by the Company.

“Environmental Requirements” shall mean all Laws concerning pollution or
protection of the environment or protection of human health or safety from
environmental hazards, including all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any hazardous materials, substances or wastes, as
such requirements are enacted and in effect as of the Closing Date.

“Governmental Authority” means any (i) federal, state, local, municipal,
foreign, or other government; (ii) governmental or quasi-governmental authority
of any nature (including any governmental agency, branch, department, official,
or entity and any court or other tribunal) or (iii) body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.

“Hazardous Substance” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Requirement as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances.

“Intellectual Property Rights” means all rights in and to the following:
(i) patents, (ii) trademarks, service marks, trade dress, trade names, logos and
corporate names together with all of the goodwill associated therewith,
(iii) copyrights and registrations and applications for registration thereof,
(iv) internet domain names, (v) trade secrets and other proprietary rights in
intellectual property of every kind and nature, and (vi) all registrations,
renewals, extensions, combinations, divisions or reissues of, and applications
for, any of the rights referred to in clauses (i) through (v) above.

“Knowledge,” with respect to the Company and the Sellers, means the actual
knowledge without independent investigation of Chen and Carlton Calvin.

“Law” means all laws, statutes, rules, regulations, ordinances, common law and
other pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision of any Governmental Authority.

“Tax” and “Taxes” means any federal, state, local and foreign taxes, charges,
fees, levies or other similar assessments or liabilities (including income,
receipts, ad valorem, value added, excise, real or personal property, sales,
occupation, service, stamp, transfer, registration, natural resources,
severance, premium, windfall or excess profits, environmental, customs, duties,
use, licensing, withholding, employment, social security, unemployment,
disability, payroll, share, capital, surplus, alternative, minimum, add-on
minimum, estimated, franchise or any other taxes, charges, fees, levies or other
similar assessments or liabilities of any kind whatsoever), whether computed on
a separate, consolidated, unitary or combined basis or in any other manner, and
includes any interest, fines, penalties, assessments, deficiencies or additions
thereto.

“Undisclosed Liabilities” means any and all liabilities of the Company
(including contingent liabilities and liabilities unknown to the Company or any
Seller) for claims arising out of, resulting from, or otherwise relating to,
actions or omissions that occurred prior to the Effective Time and are not
reflected in the Financial Statements or otherwise disclosed on a schedule to
this Agreement.

 

(2)

 



ARTICLE II

PURCHASE AND SALE

Section 2.01       Purchase and Sale of the Interests

On the terms and conditions set forth in this Agreement, at the Closing and upon
payment of the Closing Consideration by Buyer in accordance with Section 2.02,
Buyer shall purchase and accept from each Seller, and each Seller shall sell,
transfer and assign to Buyer, all of the Interests held by such Seller,
whereupon Seller shall merge into Buyer.

Section 2.02       Payment of Closing Consideration. Each Seller shall sell to
Buyer and Buyer shall purchase from each Seller, all of each Seller’s Interests
in consideration for an aggregate amount of (i) WORX common stock equal to 50%
of WORX’s outstanding common stock on the Closing Date (as defined below); (ii)
three million stock options of WORX to purchase WORX common stock which are
exercisable over five years with an exercise price and vesting as follows: 1
million vesting at Closing and exercisable at a price of $0.15 per share, 1
million vesting on the one year anniversary of the Closing and exercisable at a
price of $0.25 per share and 1 million vesting upon second anniversary of the
Closing and exercisable at a price of $0.35 per share; and (iii) 49% of Buyer’s
outstanding common stock on the Closing Date. The shares and options of WORX and
Buyer common stock delivered as the Closing Consideration shall be allocated
among the Sellers pursuant to the Percentage Interests listed on Exhibit A
hereto.

Section 2.03       The Closing

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Feder Kaszovitz LLP, 845 Third Avenue, New
York, New York 10022, commencing at 10:00 a.m. local time on the second business
day following the satisfaction or waiver of all conditions to the obligations of
the Parties to consummate the transactions contemplated hereby (other than
conditions with respect to actions the respective Parties will take at the
Closing itself) or such other date as the Parties may mutually determine (the
“Closing Date”). The Closing shall be effective as of 11:59 p.m., local time, on
the Closing Date (the “Effective Time”).

Section 2.04       Deliveries at the Closing

At the Closing, the Parties shall deliver or file, or cause to be delivered or
filed, each of the following:

(i)              Buyer shall deliver to each Seller such Seller’s respective
portion of the Closing Consideration in accordance with Section 2.02; and

(ii)            Each Seller shall deliver to Buyer, duly endorsed for transfer
or accompanied by a duly executed transfer power, one or more certificates
representing the Interests.



(3)

 



ARTICLE III

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY

As a material inducement to Buyer and WORX to enter into this Agreement, the
Sellers and the Company jointly and severally represent and warrant to Buyer, as
of the date hereof, as follows:

Section 3.01       Organization of the Company

The Company is a limited liability company duly organized, validly existing and
in good standing under the Laws of the State of Massachusetts.

Section 3.02       Authorization of Transaction; Binding Effect.

(a)             The Company has full limited liability company power and
authority to own its assets and to carry on its business as is presently
conducted. The Company has the full limited liability company power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
performance by the Company of its obligations hereunder have been duly
authorized by all requisite limited liability company action.

(b)            This Agreement has been duly executed and delivered by the
Company and constitutes the valid and legally binding obligation of the Company,
enforceable in accordance with its terms and conditions, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles (whether considered in a proceeding at law or in equity).

Section 3.03       Noncontravention

Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) violate any provision of the
certificate of formation or limited liability company agreement of the Company,
(ii) assuming compliance by the Sellers with Section 4.02 and by Buyer with
Section 5.03, violate any Law or other restriction of any Governmental Authority
to which the Company is subject or (iii) conflict with, result in a breach of,
constitute a default under or result in the acceleration of, any contract. The
execution and delivery of this Agreement by the Company does not require any
consent or approval of any Governmental Authority.

Section 3.04       Capitalization

All of the Interests are owned beneficially and of record by the Sellers, and
there are (x) no other equity interests of the Company and (y) no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, rights of first refusal, preemptive rights or other
contracts or commitments that could require the Company to issue, sell, or
otherwise cause to become outstanding any of its equity interests.

Section 3.05       No Subsidiaries

The Company does not own or control, directly or indirectly, any interest in any
other corporation, partnership, limited liability company, association or other
entity.

Section 3.06       Broker’s Fees

The Company does not have any liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

Section 3.07       Financial Statements; Books and Records

Set forth on Schedule 3.07 are the following financial statements (collectively,
the “Financial Statements”):

(a)             the audited balance sheet of the Company as of December 31, 2013
(the “Most Recent Audited Balance Sheet”), and the related consolidated
statements of income, members’ equity and cash flows for the fiscal year then
ended(the “Most Recent Audited Financial Statements”); and

(b)            the unaudited balance sheet of the Company as of March 31, 2014
(the “Most Recent Balance Sheet”) and the related statements of income and cash
flows for the three (3)-month period then ended (the “Most Recent Financial
Statements”).

The Financial Statements were prepared in accordance with the books of account
and other financial records of the Company, and fairly present in all material
respects the financial condition and results of operations of the Company as of
the times and for the periods referred to therein. The Financial Statements have
been prepared in accordance with GAAP, applied on a basis consistent with the
past practices of the Company; provided, however, that the Most Recent Financial
Statements (i) are subject to normal year-end adjustments and (ii) lack
footnotes and other presentation items.

Section 3.08       Absence of Changes

From the date of the Most Recent Audited Financial Statements until the date of
this Agreement, there has not been any material adverse effect on the Company’s
business or operations or prospects. Without limiting the generality of the
foregoing, from such date through the date of this Agreement, except as set
forth on Schedule 3.08, the Company has not:

(a)             accelerated, terminated, modified or canceled any contract;

(b)            experienced any damage, destruction, or loss involving at least
$25,000 per occurrence and not covered by insurance to any of its material
assets or property;

(c)             made any capital expenditure (or series of related capital
expenditures) involving more than $10,000 individually, or more than $25,000 in
the aggregate;

(d)            made any capital investment in, any loan to, or any acquisition
of the securities or assets of, any other person or entity;

(e)             made any change in any method of accounting or accounting
practice or policy used by the Company, other than such changes required by
GAAP;

(f)             incurred, discharged or satisfied, any liability other than
current liabilities incurred, discharged or satisfied in the ordinary course of
business;

(g)            made any sale, transfer, lease, license, encumbrance or other
disposition of any asset other than in the ordinary course of business;

(h)            taken any action to amend, terminate or waive any material right
belonging to the Company other than in the ordinary course of business;

(i)              transferred or granted any rights under any concessions,
leases, licenses, or other contracts owned or licensed by the Company;

(j)              granted any wage or salary increase to any member, officer or
employee of the Company or any amendment to or adoption of an employee plan
under ERISA;

(k)            other than the transactions contemplated by this Agreement,
entered into any transaction, contract or commitment other than in the ordinary
course of business;

(l)              experienced any loss of one or more suppliers, manufacturers,
distributors or customers, which is reasonably likely to have an adverse effect
on revenues;

(m)          not been any legal action pending or, to the knowledge of Seller,
threatened, which relates to the Company, its business or any of its assets, the
outcome of which could reasonably be expected to have a material adverse effect
on the Company’s business operations or prospects;

(n)            (i) incurred any indebtedness for borrowed money, other than
borrowings under existing credit facilities, (ii) made any loans or advances to
any other person or entity, other than routine advances to employees consistent
with past practice or (iii) assumed, guaranteed or endorsed (whether directly,
contingently otherwise) for the obligations of any other person or entity;

(o)            made any compromise or settlement of, or the taking of any
material action with respect to, any legal action;

(p)            entered into any agreement the purpose or effect of which is to
restrain, limit, or impede the Company’s ability to continue to conduct its
business following the Closing;

(q)            entered into any other agreements, commitments or contracts which
create liabilities other than in the ordinary course of business;

(r)             cancelled or terminated any insurance policy covering any of its
assets or commercial activities other than in the ordinary course of business.

Section 3.09       Legal Compliance

Except with respect to Labor Matters (which are the subject of Section 3.16),
Employee Benefits (which are the subject of Section 3.17) and Environmental
Matters (which are the subject of Section 3.18), to the Knowledge of the
Company, the Company is in compliance with all Laws applicable to the ownership
and operation of the Company, including such Laws that require the Company to
possess permits, licenses, registrations and authorizations of Governmental
Authorities, for the current operation of the business of the Company.

Section 3.10       Real Property.

(a)             The Company does not own any real property.

(b)            Schedule 3.10(b) lists the street address of all real property
leased or subleased by the Company (each, a “Leased Real Property”). With
respect to each parcel of Leased Real Property, except as would not have a
material adverse effect on the Company’s business operations or prospects:

(i)              the lease or sublease is legal, valid, binding, enforceable,
and in full force and effect (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally or by general equitable principles); and

(ii)            to the Knowledge of the Company, neither the Company nor the
lessor nor sublessor is not in breach or default of any lease or sublease.

(c)             To the Knowledge of the Company, all buildings, structures,
improvements, fixtures, building systems and equipment, and all components
thereof, included in the real property (the “Improvements”) are in good
condition and repair. To the Knowledge of the Company, there are no structural
deficiencies or latent defects affecting any of the Improvements and there are
no facts or conditions affecting any of the Improvements which would,
individually or in the aggregate, have a material adverse effect on the
Company’s business operations or prospects.

Section 3.11       Tax Matters.

(a)             The Company has filed on a timely basis (taking into account any
extensions received from the relevant taxing authorities, all of which
extensions are listed on Schedule 3.11(a)) all Tax returns that are or were
required to be filed on or prior to the date hereof with the appropriate taxing
authorities in all jurisdictions in which such Tax returns are or were required
to be filed, and all such Tax returns are true, correct and complete in all
material respects; (ii) all Taxes due for the periods covered by such Tax
returns have been fully paid, deposited or adequately provided for on the
Financial Statements or are being contested in good faith by appropriate
proceedings; (iii) there are no encumbrances as a result of any unpaid Taxes
upon any of the Company’s assets and no basis exists for the imposition of any
such encumbrances other than liens for Taxes not yet due and payable; and (iv)
no claim has ever been made by an authority in a jurisdiction where the Company
does not file Tax returns that it is or may be subject to taxation by that
jurisdiction.

(b)            The Company has not made with respect to any of its asset any
consent under Section 341 of the Code nor are any of the Company’s assets “tax
exempt use property” within the meaning of Section 168(h) of the Code or a lease
made pursuant to Section 168(f)(8) of the Code.

(c)             The Company has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid (or deemed to have been
paid) or owing by the Company to any employee, independent contractor, creditor,
or other third party in respect of the period prior to the Closing Date.

(d)            There are no deficiencies against the Company as a result of any
IRS or other Government Entity examination that have not been resolved in full,
and the Company has granted any requests, agreements, consents or waivers to
extend the statutory period of limitations applicable to the assessment of any
Taxes for which the Company may be liable.

(e)             The Company has not been a member of an affiliated group of
corporations filing a consolidated federal income Tax return), as a transferee
or successor, by contract or otherwise.

(f)             Correct and complete copies of all Tax returns for the Company
for taxable periods ending on or prior to December 31, 2013 have previously been
delivered to Buyer.

(g)            The Company has disclosed on its U.S. federal income Tax Returns
all positions taken therein that could give rise to a substantial understatement
of federal income Tax within the meaning of Section 6662 of the Code.

(h)            There is no audit, claim or legal action pending against the
Company in respect of any Taxes. There are no Liens on any assets of the Company
that arose in connection with any failure (or alleged failure) to pay any Tax.

(i)              The unpaid non-income Taxes of the Company are accrued on the
Most Recent Balance Sheet in accordance with GAAP;

(j)              The Company is not a party to any tax sharing, tax indemnity or
other agreement or arrangement relating to Taxes with any person or entity and
the Company is not and has never been a member of any affiliated, consolidated
or unitary group for Tax purposes.

Section 3.12       Intellectual Property.

(a)             Schedule 3.12(a) identifies each item of Company IP, including
the jurisdiction in which such IP has been registered or filed and the
applicable registration or serial number.

(b)            Schedule 3.12(b) identifies (i) all material license agreements
pursuant to which Intellectual Property Rights used in the business of the
Company is licensed to the Company (other than any commercially available
software licensed under click-wrap and shrink-wrap licenses that is licensed for
less than $5,000) or any web-based agreements, and (ii) all contracts pursuant
to which the Company has licensed to any third party any Intellectual Property
Rights.

(c)             Except as set forth on Schedule 3.12(c), the Company owns,
leases, licenses or otherwise has a valid right to use, free and clear of any
lien other than licenses, all of the Intellectual Property Rights material to
the operation of the business of the Company as currently conducted.

(d)            Except as set forth on Schedule 3.12(d), (i) the operation of the
business of the Company as presently conducted does not infringe, misappropriate
or otherwise conflict with, any Intellectual Property Rights of any person or
entity, and (ii) to the Knowledge of the Company, no Person is currently
infringing upon or misappropriating any Company IP.

(e)             No material infringement or misappropriation written claim or
proceeding is pending against the Company or threatened in writing against the
Company or, to the Knowledge of the Company, is otherwise threatened against the
Company or against any other person or entity who may be entitled to be
indemnified, defended, held harmless, or reimbursed by the Company with respect
to such claim or proceeding.

Section 3.13       Contracts and Commitments.

(a)             Schedule 3.13(a) sets forth a list as of the date of this
Agreement of each of the following types of written contracts which the Company
is a party:

(i)              any employment agreement or employment contract with any
officer, independent contractor, or employee of the Company that provides for
payments by the Company in excess of $50,000 per annum and is not terminable by
the Company upon notice of sixty (60) calendar days or less for a cost of less
than $50,000;

(ii)            any employee collective bargaining agreement;

(iii)          any contract or agreement with any officer, employee or
independent contractor with respect to change of control or severance;

(iv)          any covenant not to compete granted by the Company in favor of a
third party;

(v)            any lease or similar agreement under which (A) the Company is
lessee of, or holds or uses, any machinery, equipment, vehicle or other tangible
personal property owned by a third party or (B) the Company is a lessor or
sublessor of, or makes available for use by any third party, any tangible
personal property owned or leased by the Company; in any case which provides for
future payments by the Company in excess of $50,000 per annum and is not
terminable by the Company upon notice of sixty (60) calendar days or less for a
cost of less than $50,000;

(vi)          any agreement or contract under which the Company has borrowed any
money or issued any note, indenture or other evidence of indebtedness or
guaranteed indebtedness of other in excess of $25,000; or

(vii)        any other agreement, contract, lease or license, in each case not
included in Section 3.13(a)(i)-(vi) or set forth on Schedule 3.13(a), to which
the Company is a party or by or to which any of its assets are bound or subject
which provides for future payments by the Company in excess of $25,000 per annum
and is not terminable by the Company upon notice of sixty (60) calendar days or
less for a cost of less than $25,000 (other than Leases).

(b)            The Company has delivered to, or made available for inspection
by, Buyer a copy of each contract, lease, license, instrument or other agreement
listed on Schedule 3.13(a) (collectively, the “Material Contracts”). Except as
disclosed on Schedule 3.13(b), the Company has performed all obligations
required to be performed by it as of the date hereof under the Material
Contracts and is not (with or without the lapse of time or the giving of notice,
or both) in breach or default thereunder, except for failures to perform or any
such breach or default that would not have a Material Adverse Effect. Each of
the Material Contracts is a valid and binding obligation of the Company in
accordance with its terms.

Section 3.14       Insurance

Schedule 3.14 lists each insurance policy maintained by the Company with respect
to the properties, assets, business, operations and employees of the Company,
and sets forth a complete and accurate list and brief description of all
insurance policies currently held by the Companies with respect to its assets
and any self-insurance trust. All such insurance policies are in full force and
effect and the Company is not in default regarding its obligations under any of
such insurance policies. Except as set forth on Schedule 3.14, there are no
claims for which the Company has provided notice to any of its insurers
involving more than $10,000 in any individual circumstance or exceeding
$25,000.00 in the aggregate which are currently pending under any of such
insurance policies. The description of the insurance policies provided in
Schedule 3.14 sets forth a true and complete statement specifying the name of
the insurer, the amount of coverage, the type of insurance, the policy numbers,
and the expiration date of such policies. Except as set forth on Schedule 3.14,
such insurance policies are in full force and effect. The Company is not
delinquent with respect to any premium payments thereon. The Company is not in
default or breach with respect to any material provision contained in any such
insurance policies. The Company has not been refused any insurance, and its
coverage has not been limited by an insurance carrier to which it has applied
for insurance.

Section 3.15       Litigation

Except as set forth on Schedule 3.15, the Company is not a party to any legal
action, nor is there any material action threatened in writing against the
Company, or to the Knowledge of the Company and the Sellers otherwise threatened
before any court or judicial or administrative agency of any Governmental
Authority. Except as set forth on Schedule 3.15, there are no circumstances that
are likely to give rise to any such claim that would have a Material Adverse
Effect. The Company has not manufactured, sold or supplied any product or
service which to the Company’s or Seller’s Knowledge is, was, or will become,
faulty or defective or which does not comply with any warranty or
representation, express or implied, made by or on behalf of the Company in
respect of such product or service or with all Laws, standards and requirements
applicable to such product or service.

Section 3.16       Labor Matters.

(a)             Schedule 3.16 contains a true and complete list of all the
officers, management personnel and managers and directors of the Company,
showing for each such person: (i) such person’s annualized compensation and base
salary as of the date of this Agreement, separately identifying any guaranteed
bonus payments; (ii) remaining accrued vacation hours (including the dollar
value of such hours) as of the date hereof; and (iii) leave status (including
type of leave), expected date of return for non-disability related leaves and
expiration dates for disability-related leaves.

(b)            The Company is not a party to, or otherwise subject to, any
collective bargaining agreement or any labor agreement with respect to employees
of the Company with any labor organization, group or association. No unfair
labor practice complaint or material labor or employment-related charge or
complaint has been brought against the Company before the National Labor
Relations Board or any other Governmental Authority and, to the Company’s
Knowledge, no petition has been filed or proceedings instituted by an employee
or group of employees of the Company with any labor relations board seeking
recognition of a bargaining representative. There has been no work stoppage,
strike or other concerted action by employees of the Company, nor, to the
Knowledge of the Company, is any such action threatened.

(c)             The Company has complied with all Laws relating to the
employment of labor, including provisions thereof relating to wages, hours,
equal opportunity, employment discrimination, disability rights, plant closure
or mass layoff issues, affirmative action, leaves of absence, occupational
health and safety, workers compensation and unemployment insurance, collective
bargaining and the payment of social security and other taxes in all material
respects. There are no administrative charges, court complaints or arbitrations
pending or, to the Knowledge of the Company, threatened against the Company
before the U.S. Equal Employment Opportunity Commission or any federal, foreign,
state or local court or agency, or arbitrator concerning relating to any labor,
safety or employment matters.

(d)            No current employee has given or has been given notice to
terminate his office or employment or will be entitled to give notice as a
result of the provisions of this Agreement.

(e)             There is no outstanding or, to any Seller’s Knowledge,
threatened or intimated any legal action against the Company on the part of any
individual who has been or is an employee of such Company (or the dependant of
any such individual) or any actual or known liability to make any payment to any
such individual, and none of the provisions of this Agreement, including the
identity of Buyer, to any Seller’s knowledge, is likely to lead to any such
dispute.

(f)             The Company has in relation to its employees (and so far as
relevant to its former employees) complied with: (A) all obligations imposed on
it by applicable Law and all codes of conduct and practice relevant to the
relations between it and its employees or it and any recognized trade union and
has maintained current, accurate and suitable records regarding the service
agreements and terms and conditions of employment of each of its employees
(including records kept and returns lodged in relation to statutory sick pay);
(B) all obligations to maintain adequate and suitable records regarding the
service of each of its employees; (C) all collective agreements, recognition
agreements and the conditions of service of its employees; and (D) all relevant
orders and awards made under any relevant statute, regulation or code of conduct
and practice affecting the conditions of service of its employees.

(g)            Except as set forth on Schedule 3.16, there is no individual
currently or provisionally employed by the Company who is currently on leave or
absent from work and now has or may in the future have a right to return to work
(whether for reasons connected with maternity leave, leave for family or
domestic reasons or absence due to illness or incapacity or otherwise) or a
right to be reinstated or re-engaged by the Company or to receive any other
compensation from such Company.

(h)            No employee of either Company is subject to any disciplinary
action or engaged in any grievance procedure, and there is no matter or fact
giving rise to the same.

(i)              There are no loans outstanding from the Company to any of its
employees.

Section 3.17       Employee Benefits.

(a)             Schedule 3.17 contains a list of each Employee Benefit Plan (as
defined in ERISA) that the Company maintains.

(i)              Each such Employee Benefit Plan has been maintained, funded and
administered with the applicable requirements of ERISA and the Code, except
where the failure to comply would not have a Material Adverse Effect.

(ii)            Each such Employee Benefit Plan which is intended to meet the
requirements of a “qualified plan” under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service or is in the
form of a prototype document that is the subject of a favorable opinion letter
from the Internal Revenue Service.

(b)            With respect to each Employee Benefit Plan that the Company
maintains:

(i)              No Action or hearing with respect to the administration or the
investment of the assets of any such Employee Benefit Plan (other than routine
claims for benefits) is pending.

(ii)            The Company has not incurred any liability to the PBGC (other
than PBGC premium payments) or otherwise under Title IV of ERISA (including any
withdrawal liability) with respect to any such Employee Benefit Plan which is an
Employee Pension Benefit Plan that would become a liability of Buyer.

(iii)          With respect to each Employee Plan, the Company has delivered to
Buyer true and complete copies of each contract, plan document, summary plan
description and other written material governing or describing the Employee Plan
and/or any related funding arrangements; and, where applicable, the last annual
report filed with the IRS or the Department of Labor, the most recent balance
sheet and financial statements, actuarial reports and valuations, and the most
recent determination letter issued by the IRS.

(iv)          Each Employee Plan has been maintained and administered in
accordance with its terms and in compliance with the provisions of applicable
Law, including the Code and ERISA. All contributions, insurance premiums,
benefits and other payments required to be made to or under each Employee Plan
have been made or provided for before the Closing Date. With respect to each
Employee Plan, (A) no application, proceeding or other matter is pending before
the IRS, the Department of Labor or any other Government Entity; (B) no Action
(other than routine claims for benefits) is pending or, to the knowledge of
Company or Sellers, threatened; (C) to the knowledge of the Company and Sellers,
no facts exist which could give rise to an Action which, if asserted, could
result in a material liability or expense to the Company; and (D) to the
knowledge of the Company and Sellers, no prohibited transaction as defined in
Section 4795 of the Code has occurred with respect to any Employee Plan. No
Employee Plan provides health or death benefits (whether or not insured) to any
current or former employee or other personnel beyond the termination of their
employment or other services except as required by Section 4980B of the Code.
Except as identified on Schedule 3.17(b), each Employee Plan may be unilaterally
terminated and/or amended by the Company at any time without liability or
penalty.

(v)            The consummation of the transactions contemplated by this
Agreement will not (either alone or in conjunction with another event, such as a
termination of employment or other services) entitle any employee or other
Person to receive severance or other compensation that would not otherwise be
payable absent the consummation of the transactions contemplated by this
Agreement or cause the acceleration of the time of payment or vesting of any
award or entitlement under any Employee Plan. No payment or benefit which will
or may be made by the Company will be characterized as an “excess parachute
payment” within the meaning of Section 280G of the Code or will fail to be
deductible by virtue of Section 280G of the Code.

Section 3.18       Environmental Matters.

(a)             To the Knowledge of the Company, the Company is and has for the
past three years been in compliance with Environmental Requirements. In addition
to the foregoing, the Company possesses all permits, authorizations and
approvals required pursuant to applicable Environmental Requirements except
where the failure to possess any such permit, authorization or approval would
not have a material adverse effect on the Company’s business operations or
prospects.

(b)            Except as set forth on Schedule 3.18 (i) the Company has not,
within the past three years, received any written notice regarding any actual or
alleged material violations of Environmental Requirements, or any liabilities
(whether accrued, absolute, contingent, unliquidated or otherwise), including
any investigatory, remedial or corrective obligations arising under
Environmental Requirements, and (ii) no Action is threatened in writing against
the Company alleging any material violation of or liability under any
Environmental Requirements.

(c)             To the Knowledge of the Company, no conditions of contamination
by Hazardous Substances are on, under or migrating from any of the leased real
property.

(d)            All material environmental site assessments, reports, audits,
work plans or similar material documents relating to actual or potential
material liabilities relating to Environmental Requirements concerning the
leased real property have been made available to Buyer.

(e)             The Company does not have or currently use, store, treat,
dispose or otherwise handle any hazardous, toxic, radioactive, infectious or
harmful substances or materials, including asbestos and petroleum, including
crude oil or any of its fractions or any material prohibited or regulated by any
Environmental Requirements except in compliance with all applicable
Environmental Requirements.

(f)             To the knowledge of the Company, no underground storage tanks
are located at the leased real property.

Section 3.19       Fair Trading

(a)             . No agreement, practice or arrangement carried on by the
Company or to which the Company is or has prior to the date of this Agreement
been a party infringes, or is or ought to have been registered in accordance
with, any competition, restrictive trade practice, anti-trust, fair trading or
consumer protection law or legislation applicable in any jurisdiction in which
the Company has assets or carries on or intends to carry on business or in which
the activities of the Company may have an effect.

Section 3.20       Permits. The Company has all necessary permits for the proper
and effective carrying on of its business in the manner in which it is now
carried on. All such permits are valid and subsisting, and neither the Company
nor any Seller knows of any reason why any of them should be suspended,
cancelled or revoked whether in connection with the sale of the Interests to
Buyer or otherwise.

Section 3.21       Customers and Suppliers.

(a)   Schedule 3.21(a) sets forth a list of each customer of the Company that
accounted for more than five percent (5%) of the net sales of the Company
(calculated in accordance with GAAP in a manner consistent with the Financial
Statements) in any calendar year. Except as set forth on Schedule 3.21(a), the
Company has not received written or oral notice that any of the customers listed
on Schedule 3.21(a) intends to cease purchasing or dealing with the Company, nor
does either Seller have any Knowledge that leads it to believe that any such
customer intends to alter in any material respect the amount of purchases or the
extent of dealings with the Company or would alter in any material respect its
purchases or dealings in the event of the consummation of the transactions
contemplated hereby.

(b)  Schedule 3.21(b) indicates the value of goods and services (based on
invoice price and calculated in accordance with GAAP in a manner consistent with
the Financial Statements) supplied to each Company by the top ten (10) suppliers
and vendors of goods and services to such Company since its inception. Except as
set forth on Schedule 3.21(b), the Company has not received written or oral
notice that any of the suppliers and vendors listed on Schedule 3.21(b) intends
to cease selling or rendering services to, or dealing with, the Company, nor
does the Company or any Seller have any knowledge that leads them to believe
that any such supplier or vendor intends to alter in any material respect the
amount of sales or service or the extent of dealings with Buyer or would alter
in any material respect its sales or service or dealings in the event of the
consummation of the transactions contemplated hereby. Occupational Safety and
Health Administration or any comparable Government Entity or any Government
Entity inspector setting forth any respect in which the facilities or operations
of such Company are not in compliance with OSHA, which non-compliance has not
been corrected or remedied and any applicable fines and/or penalties paid in
full to the satisfaction of such Government Entity or inspector. Schedule 3.21
sets forth a list of all citations heretofore issued to either Company under
OSHA and correspondence from and to OSHA and any OSHA inspectors.

Section 3.22       Extent of Assets. The Company’s assets include all of the
real (immovable) and personal (movable) property, intangible (incorporeal)
property, rights and other assets of every kind and nature whatsoever owned,
leased, licensed or used by the Company for the conduct of its business as
currently conducted and as conducted since inception. Immediately after the
Effective Time, neither of the Sellers nor any of its affiliates shall own any
right, title or interest in or to, or have or control, any asset, property or
other right used in connection with, related to or necessary to the conduct of,
its business. The Company is the legal and beneficial owner or lessee, as the
case may be, of the Company’s assets free and clear of all encumbrances.

Section 3.23       Bank Accounts. Schedule 3.23 contains a complete and correct
list of all deposit accounts and safe deposit boxes of the Company, all powers
of attorney in connection with such accounts, and the names of all persons
authorized to draw thereon or to have access thereto.

Section 3.24       Affiliate Transactions

Except as set forth on Schedule 3.24, to the Knowledge of the Company, no
executive officer, manager, or member of the Company has any agreement with the
Company or any interest in any property (real, personal or mixed, tangible or
intangible) used in or pertaining to the Company, except solely in such person’s
capacity as an executive officer, manager and/or member, as applicable.

Section 3.25       Disclosure. To the knowledge of the Company and Sellers, no
representation or warranty by the Company or any Seller in this Agreement or any
exhibit or schedule hereto, contains an untrue statement of material fact, or
omits to state a material fact necessary to make the statements contained herein
or therein, in light of the circumstances in which they were made, not
misleading.

ARTICLE IV

REPRESENTATION AND WARRANTIES WITH RESPECT TO THE SELLERS

As a material inducement to Buyer to enter into this Agreement, each Seller
represents and warrants to Buyer, solely as to itself, as of the date hereof, as
follows:

Section 4.01       Authorization of Transaction; Binding Effect.

(a)             Such Seller has the power and authority to execute and deliver
this Agreement and to perform his or its obligations hereunder.

(b)            This Agreement has been duly executed and delivered by such
Seller and constitutes the valid and legally binding obligation of such Seller,
enforceable in accordance with its terms and conditions, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles (whether considered in a proceeding at law or in equity).

Section 4.02       Noncontravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (i) assuming compliance by the Company with Section 3.03 and by Buyer with
Section 5.03, violate any Law or other restriction of any Governmental Authority
to which such Seller is subject or (ii) conflict with, result in a breach of,
constitute a default under or result in the acceleration of, any material
contract to which such Seller is a party. To the Knowledge of the Sellers, the
execution and delivery of this Agreement by such Seller does not require any
consent or approval of any Governmental Authority.

Section 4.03       Ownership of Interests

Such Seller is the record owner of the Percentage Interests set forth opposite
such Seller’s name on Exhibit A attached hereto. Such Seller has good and
marketable title to such Interests free and clear of any and all Liens other
than restrictions under securities Laws. Such Interests will be sold,
transferred and conveyed to Buyer, subject to the terms of this Agreement and
pursuant to the procedures set forth in this Agreement, free and clear of all
Liens other than restrictions under securities Laws.

Section 4.04       Litigation

Such Seller is not a party to any legal action, nor to the Knowledge of such
Seller, is any legal action threatened in writing against such Seller, before
any court or judicial or administrative agency of any Governmental Authority.

Section 4.05       Broker’s Fees

The Sellers do not have any liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

Section 4.06       Investment Intent; Restricted Securities

Seller is acquiring the securities included in the Closing Considerations solely
for its own account, for investment purposes only, and not with a view to, or
any present intention of, reselling or otherwise distributing the stock and
options or dividing its participation herein with others. Seller is either an
“accredited investor” or either alone or with his Purchaser Representative” (as
such terms are defined in Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act) has such knowledge and experience
in financial and business matters that he is capable of evaluating the merit and
risks of the purchasing the securities included in the Closing Consideration.
Seller understands and acknowledges that (i) none of the securities included in
the Closing Consideration have been registered under the Securities Act or any
state or foreign securities Laws, in reliance upon specific exemptions
thereunder for transactions not involving any public offering, and (ii) the
securities included in the Closing Consideration may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of unless such
transfer, sale, assignment, pledge, hypothecation or other disposition is
pursuant to the terms of an effective registration statement under the
Securities Act and are registered under any applicable state or foreign
securities Laws or pursuant to an exemption from registration under the
Securities Act and any applicable state or foreign securities Laws. Seller will
not transfer or otherwise dispose any of the securities included in the Closing
Consideration acquired hereunder or any interest therein in any manner that may
cause Seller or Buyer to be in violation of the Securities Act or any applicable
state securities Laws.

Section 4.07       Inspection; No Other Representations

Section 4.08       . Seller has undertaken such investigation and has been
provided with and has evaluated such documents and information as it has deemed
necessary to enable it to make an informed and intelligent decision with respect
to the execution, delivery and performance of this Agreement and the
transactions contemplated hereby. Seller acknowledges that WORX has given Seller
such access to the key employees, documents and facilities of WORX as Seller, in
its sole discretion, has determined to be necessary or desirable for purposes of
Seller’s evaluation, negotiation and implementation of the transactions
contemplated hereby. WORX has answered to Seller’s satisfaction all inquiries
that Seller or its representatives have made concerning the business of WORX or
otherwise relating to the transactions contemplated hereby.



(4)

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

As a material inducement to the Sellers and the Company to enter into and
perform their respective obligations under this Agreement, Buyer represents and
warrants to the Sellers and the Company, as of the date hereof, as follows:

Section 5.01       Organization of Buyer

Buyer is duly organized, validly existing and in good standing under the Laws of
the State of Delaware.

Section 5.02       Authorization of Transaction; Binding Effect.

(a)             Buyer has full corporate or limited liability company power and
authority to carry on its business as is presently conducted, to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery of this Agreement by Buyer and the performance by Buyer of its
obligations hereunder have been duly authorized by all requisite corporate or
limited liability company action.

(b)            This Agreement constitutes the valid and legally binding
obligation of Buyer, enforceable in accordance with its terms and conditions,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general equitable principles.

Section 5.03       Noncontravention

Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) violate any provision of the
certificate of incorporation or bylaws (or similar governing document) of Buyer,
(ii) assuming compliance by the Company with Section 3.03 and by the Sellers
with Section 4.02, violate any Law or other restriction of any Governmental
Authority to which Buyer is subject or (iii) conflict with, result in a breach
of, constitute a default under or result in the acceleration of, any contract to
which Buyer is a party or by which its assets are bound. Buyer do not require
any consent or approval of any Governmental Authority.

Section 5.04       Broker’s Fees

Buyer has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement for which the Company (prior to the Closing) or the Sellers could
become liable or obligated.

Section 5.05       Litigation

There are no legal actions pending or, to Buyer’s Knowledge, threatened against
or affecting Buyer, at law or in equity, or before or by any Governmental
Authority, which could adversely affect Buyer’s performance under this Agreement
or the other agreements contemplated hereby or the consummation of the
transactions contemplated hereby or thereby.

(5)

 



ARTICLE VI

PRE-CLOSING COVENANTS

Section 6.01       Operation of Business

From the date hereof until the earlier of the Closing Date or the date on which
this Agreement is terminated pursuant to Section 9.01, except as otherwise
contemplated by this Agreement or with the prior written consent of Buyer the
Company shall not and the Sellers shall cause the Company not to:

(a)             make any change in its membership interests or other equity
securities, or its certificate of formation, limited liability company agreement
or other applicable organizational documents;

(b)            issue or sell any of its membership interests or other equity
securities or securities convertible into or exchangeable for membership
interests or other such equity securities, or adjust, split, combine,
reclassify, purchase, redeem or otherwise acquire any of its equity securities;

(c)             increase the compensation of any officer or manager, other than
in the ordinary course of business or as required by any agreement in effect on
the date of this Agreement;

(d)            adopt any new employee benefit plan or materially amend any
existing employee benefit plan, other than to reflect changes in Law and plan
administration or other than in the ordinary course of business and consistent
with past practices;

(e)             make any changes in its accounting methods, principles or
practices other than as may be required by applicable Law, GAAP or pursuant to
any pronouncements issued by the Financial Accounting Standards Board;

(f)             adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization;

(g)            acquire any assets or capital stock of any business or
corporation, partnership, association or other business organization or division
thereof for consideration in excess of $10,000;

(h)            engage in any material transaction with any officer, manager,
Seller or other affiliate of the Company except in such person’s capacity as
officer, manager, equity holder or other affiliate of the Company, as
applicable, or in the ordinary course of business;

(i)              knowingly cancel or waive any claims or rights with a value to
the Company in excess, individually or in the aggregate, of $10,000;

(j)              make or incur any capital expenditure (or series of related
capital expenditures), which individually exceeds $10,000 or in the aggregate
exceeds $25,000;

(k)            sell, transfer or otherwise dispose of or encumber any of its
assets, other than sales of inventory in the ordinary course of business
consistent with past practices;

(l)              lease, license, pledge or mortgage any of its assets;

(m)          (i) incur any indebtedness for borrowed money, other than
borrowings under existing credit facilities, (ii) make any loans or advances to
any other person or entity, other than routine advances to employees consistent
with past practice or (iii) assume, guarantee, endorse or otherwise become
liable or responsible (whether directly, contingently otherwise) for the
obligations of any other person or entity;

(n)            enter into any compromise or settlement of, or take any material
action with respect to, any legal action to be assumed by Buyer;

(o)            grant or agree to grant to any of the Company’s employees any
increase in wages or bonus, severance, profit sharing, retirement, deferred
compensation, insurance, or other compensation or benefits, or establish any new
compensation, or benefit plans or arrangements, or amend or agree to amend any
existing benefit plans, except as may be required under existing agreements or
by Law;

(p)            enter into or amend any employment, consulting, severance, or
similar agreement with any person or entity, except with respect to new hires in
the ordinary course of business consistent with past practices;

(q)            enter into any agreement that would restrain, limit, or impede
the Company’s ability to conduct its business following the Closing;

(r)             enter into any other agreements, commitments or contracts which
create liabilities other than in the ordinary course of business consistent with
past practices, except for contracts which in the aggregate involve royalty
guarantees or minimums or other financial commitments exceeding $10,000;

(s)             except as otherwise disclosed in this Agreement, authorize or
commit to make capital expenditures in an amount in excess of $10,000;

(t)              permit any insurance policy covering its assets or its business
to be canceled or terminated; or

(u)            commit to do any of the foregoing.

Section 6.02       Notices and Consents

From the date hereof until the earlier of the Closing Date or the date on which
this Agreement is terminated pursuant to Section 9.01, the Company shall give
any required notices to third parties, and shall use commercially reasonable
efforts to obtain any third party consents that Buyer may request in connection
with the matters referred to in Section 3.03; provided, however, that nothing in
this Section 6.02 or in Section 7.05 shall require the Company or the Sellers to
(i) expend any money to obtain any such consent or to remedy any breach of any
representation or warranty hereunder, (ii) commence any legal action or
arbitration proceeding or (iii) offer or grant any accommodation (financial or
otherwise) to any third party. Each of the Parties shall give any notices to,
make any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of any Governmental Authority in
connection with the matters referred to in Section 3.03.

Section 6.03       Access

From the date hereof until the earlier of the Closing Date or the date on which
this Agreement is terminated pursuant to Section 9.01, the Sellers shall permit
representatives of Buyer (including financial and legal representatives) to have
access at all reasonable times and upon reasonable advance notice, and in a
manner so as not to interfere with the normal business operations of the
Company, to all premises, properties, executive officers, books, records,
policies, contracts and documents of the Company; provided, however, that the
foregoing shall not apply with respect to any information the disclosure of
which would, in the Company’s or any Seller’s sole discretion, waive any
privilege.

Section 6.04       Contact with Customers and Suppliers

From the date of this Agreement until the Closing, Buyer and Buyer’s authorized
representatives may contact or communicate with the customers and suppliers of
the Company in connection with the transactions contemplated hereby only with
the prior written consent of one of the Sellers.

Section 6.05       No-Shop Clause. From the Execution Date until the earlier of
(i) the Closing Date or (ii) the date this Agreement is terminated pursuant to
Article IX, the Company and Sellers shall not, without the prior written consent
of Buyer: (A) offer for sale or solicit offers to buy all or any portion of the
Interests and/or its assets, (B) hold discussions with any party (other than
Buyer) looking toward such an offer or solicitation or looking toward a merger
or consolidation involving the Company, or (C) enter into any agreement with any
party (other than Buyer) with respect to the sale or other disposition of the
Interests and/or its assets (or any portion thereof) or with respect to any
merger, consolidation, or similar transaction involving the Company or the
Sellers. The Sellers further agree to advise Buyer of their receipt and the
terms and conditions of any inquiry, offer or proposal made after the Execution
Date with respect to any of the foregoing proposed transactions.

Section 6.06       Risk of Loss. The risk of loss or damage to any of the
Company’s assets shall remain with the Sellers and the Company until the
Effective Time, and the Company shall, and Sellers shall cause the Company to,
maintain insurance policies covering its assets through the Effective Time. All
insurance proceeds (or rights thereto) attributable to the damage, destruction
or casualty loss of any of such assets prior to the Effective Time shall be
included among the assets owned by the Company at the Closing, and the Closing
Consideration shall be reduced by an amount equal to the deductible amount under
the applicable insurance policy.



(6)

 



ARTICLE VII

ADDITIONAL AGREEMENTS

Section 7.01       General

In case at any time after the Closing any further action is necessary to carry
out the purposes of this Agreement, each of the Parties shall take such further
action (including the execution and delivery of such further instruments and
documents) as the other Party reasonably may request, at the sole cost and
expense of the requesting Party.

Section 7.02       Press Releases

The Parties agree that no press release or other public announcement (including
in any trade journal or other publication) of the transactions contemplated
hereby shall be made without the prior written consent of Buyer.

Section 7.03       Transaction Expenses

The Sellers shall be solely responsible for the payment of any fees and expenses
incurred by or on behalf of the Company or any of the Sellers in connection with
the transactions contemplated hereby.

Section 7.04       Confidentiality

Whether or not the transactions contemplated hereby are consummated, the Parties
shall, and shall cause each of their respective affiliates, advisors, agents and
representatives to, keep confidential all information and materials regarding
any other Party reasonably designated by such Party as confidential at the time
of disclosure thereof. Each of the Parties shall, and shall cause its respective
affiliates, advisors, representatives and agents to not, disclose the terms and
provisions of this Agreement without the prior written consent of the other
Party. If the transactions contemplated hereby are not consummated, Buyer and
each of its affiliates, advisors, representatives and agents shall maintain the
confidentiality of all non-public, proprietary information obtained during its
or their due diligence review of the Company, and shall return to the Company or
destroy (and certify in writing to the Company such destruction) all documents
received from the Company and all copies thereof containing any such
information.

Section 7.05       Reasonable Best Efforts to Complete.

(a)             Subject to the terms and conditions of this Agreement, each of
Buyer, the Sellers and the Company shall each cooperate fully with the other and
use its reasonable best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner possible, the
transactions contemplated hereby, including by (i) obtaining (and cooperating
with the other in obtaining) any clearance, consent, authorization, order or
approval of, or any exemption by, any Governmental Authority required to be
obtained or made by Buyer or the Company in connection with the transactions
contemplated hereby, and making any and all registrations and filings that may
be necessary or advisable to obtain the approval or waiver from, or to avoid any
legal action by, any Governmental Authority, (ii) defending any legal action,
whether brought by a Governmental Authority or other third party, seeking to
challenge this Agreement or the transactions contemplated hereby, including by
seeking to have lifted or rescinded any injunction or restraining order or other
order adversely affecting the ability of the parties to consummate the
transactions contemplated hereby and (iii) executing any certificates,
instruments or other documents that are necessary to consummate and make
effective the transactions contemplated hereby and to fully carry out the
purposes and intent of this Agreement.

(b)            Buyer and the Company shall keep the other reasonably informed of
the status of their respective efforts to consummate the transactions
contemplated hereby, including by (i) promptly notifying the other of, and if in
writing, furnishing the other with copies of (or, in the case of material oral
communications, advising the other orally of) any communications from or with
any Governmental Authority with respect to the transactions contemplated hereby,
(ii) permitting the other to review and discuss in advance, and consider in good
faith the views of the other in connection with, any proposed written (or any
material proposed oral) communication with any such Governmental Authority,
(iii) not participating in any meeting with any such Governmental Authority
unless it consults with the other in advance and to the extent permitted by such
Governmental Authority gives the other the opportunity to attend and participate
thereat, (iv) furnishing the other with copies of all correspondence, filings
and communications between it and any such Governmental Authority with respect
to this Agreement and the transactions contemplated hereby and (v) furnishing
the other with such necessary information and reasonable assistance as each of
them may reasonably request in connection with its preparation of necessary
filings or submissions of information to any such Governmental Authority.

Section 7.06       Provision Respecting Representation of the Buyer and WORX

Each of the Parties hereby agrees, on its own behalf and on behalf of its
directors, members, managers, partners, stockholders, officers, employees and
affiliates, that Feder Kaszovitz LLP is serving as counsel to the Buyer and
WORX, in connection with the negotiation, preparation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby, and
that, following consummation of the transactions contemplated hereby, Feder
Kaszovitz LLP (or any successor) will continue to serve as counsel to the Buyer
and WORX, including in connection with any litigation, claim or obligation
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement notwithstanding such representation, and each of the Parties
hereby consents thereto and waives any conflict of interest arising therefrom,
and each of such Parties shall cause any affiliate thereof to consent to waive
any conflict of interest arising from such representation.

Section 7.07       Transfer Taxes

All sales and transfer taxes, recording charges and similar taxes, fees or
charges imposed as a result of the transactions contemplated by this Agreement
(collectively, the “Transfer Taxes”), together with any interest, penalties or
additions to such Transfer Taxes, shall be paid by the Sellers. The Sellers and
Buyer shall cooperate in timely making all filings, returns, reports and forms
as necessary or appropriate to comply with the provisions of all applicable Laws
in connection with the payment of such Transfer Taxes, and shall cooperate in
good faith to minimize, to the fullest extent possible under such Laws, the
amount of any such Transfer Taxes payable in connection therewith.

Section 7.08       Employee Stock Options. Promptly following the Closing, WORX
shall establish a pool of three million stock options to purchase WORX common
stock to be issued to the employees of Buyer at the discretion of Buyer’s board
of directors, provided such options shall not be exercisable at below market
price on the date of grant, shall not vest over less than three years and shall
not be exercisable for more than five years.



(7)

 



ARTICLE VIII

CONDITIONS

Section 8.01       Conditions to Obligations of Buyer and the Sellers. The
obligations of Buyer and each Seller to consummate the transactions to be
performed by him or it in connection with the Closing is subject to satisfaction
or waiver of the following condition as of the Closing:

(a)   Absence of Litigation. As of the Closing, there shall not be any
injunction, writ or temporary restraining order or any other order of any nature
issued by a court or Governmental Authority of competent jurisdiction directing
that the transactions provided for herein or any of them not be consummated
substantially as herein provided, and there shall not be pending any legal
action by a Governmental Authority seeking to restrain or prohibit the
consummation of the transactions contemplated hereby.

Section 8.02       Conditions to Obligation of Buyer

. The obligation of Buyer to consummate the transactions to be performed by it
in connection with the Closing is subject to satisfaction or waiver of the
following conditions as of the Closing:

(a)             Representations and Warranties.

(i)              Each of the representations and warranties made by the Company
in this Agreement shall be true and correct at and as of the Closing as though
such representation or warranty was made at and as of the Closing, except for
representations and warranties made as of a specific date, which shall be true
and correct as of such date, in each case except where the failure so to be true
would not have, individually or in the aggregate, a material adverse effect on
the Company’s business operations or prospects, and Buyer shall have received a
certificate from the Company certifying as to the foregoing; and

(ii)            Each of the representations and warranties made by the Sellers
in this Agreement shall be true and correct at and as of the Closing as though
such representation or warranty was made at and as of the Closing, except for
representations and warranties made as of a specific date, which shall be true
and correct as of such date, in each case except where the failure so to be true
would not have, individually or in the aggregate, a material adverse effect on
the Sellers’ ability to consummate the transactions contemplated by this
Agreement, and Buyer shall have received a certificate from each Seller
certifying as to the foregoing.

(b)            Performance of Covenants. The Company and the Sellers shall have
performed and complied with in all material respects all of their respective
covenants and agreements required to be performed or complied with by them under
this Agreement prior to the Closing Date and Buyer shall have received a
certificate from each of the Company and each Seller certifying as to the
foregoing.

(c)             Third Party Consents. All notices, reports, and other filings
required to be made prior to Closing by the Sellers or the Company with, and all
licenses, permits, consents, approvals, authorizations, qualifications or orders
required to be obtained prior to Closing by the Sellers or the Company from, any
Government Entity or from any other person or entity in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby shall have been made or obtained.

(d)            No Material Adverse Change. There shall have been no material
adverse effect on the Company’s business operations or prospects since December
31, 2013.

(e)             Certificate. The Sellers shall have delivered to Buyer certified
copies of resolutions duly adopted by the Company’s members authorizing the
execution and delivery by the Company of this Agreement, and the consummation by
the Company of the transactions contemplated hereby.

(f)             Deliveries. The Sellers shall have delivered or filed or caused
to be delivered or filed each item required to be delivered by it pursuant to
Section 2.04.

(g)            Financial Statements. The Sellers shall have delivered to Buyer
audited financial statements of the Company for such year-end periods, and
unaudited financial statements for stub periods thereafter, in both cases with
any necessary footnotes and an auditor’s report, in substance satisfactory to
Buyer and in form as Buyer’s independent auditor advises is sufficient to meet
Buyer’s filing obligations with the SEC.

Buyer may waive any condition specified in Section 8.01 or this Section 8.02 if
it executes a writing so stating at or prior to the Closing. In addition, any
condition specified in Section 8.01 or this Section 8.02 that shall not have
been satisfied or waived at or prior to the Closing shall be deemed to have been
waived by Buyer if the Closing occurs notwithstanding the failure of such
condition to have been satisfied or waived in writing.

Section 8.03       Conditions to Obligation of the Company and the Sellers

. The obligation of the Company and the Sellers to consummate the transactions
to be performed by them in connection with the Closing is subject to
satisfaction of the following conditions as of the Closing:

(a)             Representations and Warranties. Each of the representations and
warranties made by Buyer in this Agreement shall be true and correct at and as
of the Closing as though such representation or warranty was made at and as of
the Closing, except for representations and warranties made as of a specific
date, which shall be true and correct as of such date, in each case, except
where the failure so to be true would not have, individually or in the
aggregate, a material adverse effect on Buyer’s ability to consummate the
transactions contemplated by this Agreement, and the Sellers shall have received
a certificate of Buyer certifying as to the foregoing.

(b)            Performance of Covenants. Buyer shall have performed and complied
with, or shall cause the performance of and compliance with, in all material
respects all of its covenants and agreements required to be performed or
complied with by it under this Agreement prior to the Closing Date and the
Sellers shall have received a certificate of Buyer certifying as to the
foregoing.

(c)             Certificate. Buyer shall have delivered to the Sellers certified
copies of resolutions duly adopted by Buyer’s board of directors authorizing the
execution and delivery by Buyer of this Agreement and the consummation of the
transactions contemplated hereby.

(d)            Deliveries. Buyer shall have delivered or filed or caused to be
delivered or filed each item required to be delivered by it pursuant to
Section 2.04.

The Sellers may waive any condition specified in Section 8.01 or this Section
8.03 if each of them executes a writing so stating at or prior to the Closing.
In addition, any condition specified in Section 8.01 or this Section 8.03 that
shall not have been satisfied or waived at or prior to the Closing shall be
deemed to have been waived by the Sellers if the Closing occurs notwithstanding
the failure of such condition to have been satisfied or waived in writing.



(8)

 



ARTICLE IX

TERMINATION; EFFECT OF TERMINATION

Section 9.01       Termination

This Agreement may be terminated as provided below:

(a)             by mutual written consent of the Sellers and Buyer;

(b)            by either the Sellers, on one hand, or Buyer, on the other hand,
if there has been a material breach or failure to perform on the part of the
other Party of any representation, warranty, covenant or agreement contained in
this Agreement, which breach or failure to perform would reasonably be expected
to cause the conditions set forth in Section 8.02(a) or Section 8.02(b), or
Section 8.03(a) or Section 8.03(b), as applicable, to not be satisfied at the
Closing and which breach or failure, if capable of being cured, shall not have
been cured within thirty (30) days following receipt by such Party of written
notice of such breach or failure from the other Party (it being understood and
hereby agreed that neither Party may terminate this Agreement pursuant to this
Section 9.01(b) if such breach or failure is cured within such thirty (30) day
period);

(c)             by either the Sellers, on the one hand, or Buyer, on the other
hand, if a court of competent jurisdiction or Governmental Authority shall have
issued a nonappealable final order, decree or ruling or taken any other action
having the effect of permanently restraining, enjoining or otherwise prohibiting
the transaction contemplated by this Agreement (provided that the Party seeking
to terminate this Agreement pursuant to this Section 9.01(c) shall have complied
with its obligations under Section 7.05 by using its reasonable best efforts to
have any such order, decree ruling or other action vacated or lifted); or

(d)            by either the Sellers, on one hand, or Buyer, on the other hand,
if the transactions contemplated hereby have not been consummated within sixty
(60) days after the date hereof; provided that neither the Sellers nor Buyer
shall be entitled to terminate this Agreement pursuant to this
Section 9.01(d) if such person’s willful or knowing breach of this Agreement has
prevented the consummation of the transactions contemplated hereby.

Section 9.02       Effect of Termination

Except for the provisions of this Section 9.02, Article X (with respect to
breaches of this Agreement prior to the termination of this Agreement), Sections
7.02, 7.03 and 7.04 and Article XI, which shall survive any termination of this
Agreement, in the event of the termination of this Agreement, this Agreement
shall thereafter become void and have no effect, and neither Party shall have
any liability to any other Party or its members, managers, stockholders,
directors or officers in respect thereof.

(9)

 



ARTICLE X

INDEMNIFICATION

Section 10.01   Survival of Representations and Warranties, Covenants and
Agreements

Except as set forth below, all of the representations and warranties of the
Company and the Sellers contained in this Agreement shall survive the Closing
until the date that is thirty-six (36) months after the Closing Date; provided,
however, that (a) the representations and warranties of the Company set forth in
Section 3.01 (Organization of the Company), Section 3.02 (Authorization of
Transaction; Binding Effect), Section 3.04 (Capitalization), Section 3.05
(Subsidiaries) and Section 3.22 (Extent of the Assets), and of the Sellers set
forth in and Section 4.03 (Ownership of Interests) shall survive the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby and shall continue in full force and effect without time
limit; and (b) the representations and warranties of the Company set forth in
Section 3.11 (Tax Matters), Section 3.16 (Labor Matters) and Section 3.17
(Employee Benefits) shall survive the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby and shall continue
in full force and effect for a period thereafter ending on the seventh (7th)
anniversary of the Closing Date (the “Fundamental Representation Expiration
Date”). The representations and warrants described in clauses (a) and (b) of
this Section, other than the representations and warranties set forth in
Sections 3.16 and 3.17, are referred to collectively as the “Fundamental
Representations”. All of the representations and warranties of Buyer shall
survive the execution and delivery of the Agreement and the consummation of the
transactions contemplated hereby and shall continue in full force and effect for
the period of thirty-six (36) months immediately following the Closing. All
covenants and agreements of the Company, the Sellers and Buyer contained this
Agreement that are to be performed in whole prior to the Closing shall survive
the closing until the date that is twelve (12) months after the Closing Date.
All covenants and agreements of the Company, the Sellers and Buyer contained in
this Agreement that are to be performed in whole or in part after the Closing
shall survive in accordance with their respective terms.

Section 10.02   Indemnification by the Sellers

Subject to the limitations set forth in this Article X:

(a)   each Seller shall, severally and not jointly, indemnify and hold harmless
Buyer and Buyer’s officers, directors, managers, equity holders, partners,
employees, agents and representatives (each, a “Buyer Indemnified Party”)
against and in respect of any and all claims, costs, expenses and damages
(“Damages”), in each case to the extent of such Seller’s Percentage Interest of
such Damages, resulting from (i) the breach by the Company of any representation
or warranty made by the Company in this Agreement or in any certificate required
to be delivered by the Company pursuant hereto; (ii) the breach by the Company
of any covenant or agreement to be performed by it prior to the Closing
hereunder; and/or (iii) Undisclosed Liabilities; and

(b)  each Seller shall indemnify and hold harmless each Buyer Indemnified Party
against and in respect of any and all Damages resulting from (i) the breach by
such Seller of any representation or warranty made by such Seller in this
Agreement or in any certificate required to be delivered by such Seller pursuant
hereto and/or (ii) the breach by such Seller of any covenant or agreement to be
performed by him or it hereunder.

Section 10.03   Special Definitions

Any Person providing indemnification pursuant to the provisions of this
Article X is hereinafter referred to as an “Indemnifying Party” and any Person
entitled to be indemnified pursuant to the provisions of this Article IX is
hereinafter referred to as an “Indemnified Party.”

Section 10.04   Indemnification by Buyer

(a)   . Buyer shall indemnify and hold harmless each of the Sellers, and their
respective officers, directors, managers, equity holders, partners, employees,
agents and representatives against any Damages resulting from (i) the breach by
Buyer of any representation or warranty made by Buyer in this Agreement or in
any certificate required to be delivered pursuant hereto, and/or (ii) the breach
by Buyer or WORX of any covenant or agreement to be performed by it hereunder.
Any Damages payable by Buyer pursuant hereto shall be paid to each Seller in
accordance with such Seller’s Percentage Interests.

Section 10.05   Exclusive Remedy

Except as provided in Section 11.03, each Party acknowledges and agrees that its
sole and exclusive remedy with respect to any and all claims relating to the
subject matter of this Agreement and transactions contemplated hereby shall be
pursuant to the indemnification set forth in Section 10.02 and Section 10.04,
and subject to the other provisions of this Article X. In furtherance of the
foregoing, but without limiting the rights of indemnification expressly provided
for under Section 10.02 and Section 10.04 (and subject to the other provisions
of this Article X), each Indemnified Party hereby waives, from and after the
Closing, to the fullest extent permitted under applicable Law and except as
expressly provided in Section 11.03, any and all rights, claims and causes of
action (including any right, whether arising at Law or in equity, to seek
indemnification, contribution, cost recovery, damages or any other recourse or
remedy, including the remedy of rescission and remedies that may arise under
common law) it may have against any Indemnifying Party whether arising under or
based upon any federal, state, local or foreign statute, Law, ordinance, rule or
regulation (including any Environmental Laws) or otherwise.

Section 10.06   Procedures for Third Party Claims.

(a)             To be entitled under this Agreement to indemnification in
respect of a claim or demand by another Person (a “Third Party Claim”), an
Indemnified Party must notify the Indemnifying Party in writing, and in
reasonable detail, of the Third Party Claim as promptly as reasonably possible
after receipt by such Indemnified Party of notice of the Third Party Claim;
provided that failure to give such notification on a timely basis shall not
affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been prejudiced as a result of such failure.
Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
promptly, but in any event within five (5) Business Days of becoming aware of
any facts or circumstances that would reasonably be expected to give rise to a
claim for indemnification hereunder, written notice thereof to the Indemnifying
Party, specifying the amount of such claim, the nature and basis of such claim
and all relevant facts and circumstances relating thereto, including copies of
all notices and documents (including court papers) received by the Indemnified
Party relating to the Third Party Claim.

(b)            If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it elects, to assume the defense thereof with counsel selected by the
Indemnifying Party; provided such counsel is reasonably acceptable to the
Indemnified Party. Should an Indemnifying Party elect to assume the defense of a
Third Party Claim, the Indemnifying Party shall not be liable for legal expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof. If the Indemnifying Party assumes such defense, the Indemnified Party
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood, however, that the Indemnifying Party
shall control such defense. Subject to the limitations set forth in this
Article X, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party has elected not to assume the defense thereof. If
the Indemnifying Party elects to defend a Third Party Claim, each Party shall
cooperate in the defense or prosecution of such Third Party Claim. Such
cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information
which are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. No compromise or settlement of
any Third Party Claim may be effected by the Indemnifying Party without the
Indemnified Party’s consent, which shall not be unreasonably withheld,
conditioned or delayed, unless (i) there is no finding or admission of any
violation of Law and no effect on any other claims that may be made against such
Indemnified Party or its Affiliates and (ii) each Indemnified Party that is
Party to such Third Party Claim is fully and unconditionally released from
liability with respect to such claim. The Indemnifying Party shall have no
indemnification obligations with respect to any Third Party Claim which shall be
settled by the Indemnified Party without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

(c)             If the Indemnifying Party does not undertake the defense of any
Third Party Claim, the Indemnified Party, at the expense of the Indemnifying
Party, may undertake the defense of such Third Party Claim with counsel of its
choosing, and the Indemnifying Party in that event shall reasonably cooperate
with the Indemnified Party and its counsel in the investigation and defense of
such Third Party Claim, but the Indemnified Party will control such
investigation and defense at the expense of the Indemnifying Party.

(d)            Notwithstanding anything contained in this Section 10.06 to the
contrary, if both the Indemnifying Party and the Indemnified Party are named as
parties or subject to any Third Party Claim and either such party determines
with advice of counsel that a material conflict of interest between such parties
may exist in respect of such Third Party Claim, the Indemnifying Party may
decline to assume the defense on behalf of the Indemnified Party or the
Indemnified Party may retain the defense on its own behalf, and, in either such
case, after notice to such effect is duly given hereunder to the other party,
the Indemnifying Party shall be relieved of any obligation to assume the defense
on behalf of the Indemnified Party, but shall be required to pay the
out-of-pocket legal costs and expenses (such as reasonable attorneys’ fees and
disbursements) of such defense; provided, however, that the Indemnifying Party
shall not be liable for such expenses on account of more than one separate firm
of attorneys (and, if necessary, local counsel) at any time representing such
Indemnified Party in connection with any Third Party Claim or separate Third
Party Claim in the same jurisdiction arising out of or based upon substantially
the same allegations or circumstances.

Section 10.07   Procedures for Inter-Party Claims

In the event that an Indemnified Party determines that it has a claim for
Damages against an Indemnifying Party hereunder (other than as a result of a
Third Party Claim), the Indemnified Party shall promptly, give written notice
thereof to the Indemnifying Party, specifying the amount of such claim, the
nature and basis of the alleged breach giving rise to such claim and all
relevant facts and circumstances relating thereto; provided that failure to give
such notification on a timely basis shall not affect the indemnification
provided hereunder except to the extent the Indemnifying Party shall have been
prejudiced as a result of such failure. The Indemnified Party shall provide the
Indemnifying Party with full access to its books and records during normal
business hours and upon reasonable prior written notice for the purpose of
allowing the Indemnifying Party a reasonable opportunity to verify any such
claim for Damages. The Indemnifying Party shall notify the Indemnified Party
within forty-five (45) days following its receipt of such notice and granting of
such access if the Indemnifying Party disputes its liability to the Indemnified
Party under this Article X. If the Indemnifying Party does not so notify the
Indemnified Party, the claim specified by the Indemnified Party in such notice
shall be conclusively deemed to be a liability of the Indemnifying Party under
this Article X, and the Indemnifying Party shall pay the amount of such
liability to the Indemnified Party on demand or, in the case of any notice in
which the amount of the claim (or any portion of the claim) is estimated, on
such later date when the amount of such claim (or such portion of such claim)
becomes finally determined. If the Indemnifying Party has timely disputed its
liability with respect to such claim as provided above, the Indemnifying Party
and the Indemnified Party shall negotiate in good faith to resolve such dispute.
Promptly following the final determination of the amount of Damages to which the
Indemnified Party is entitled (whether determined in accordance with this
Section 10.08 or by a court of competent jurisdiction), the Indemnifying Party
shall pay such Damages to the Indemnified Party by wire transfer or certified
check made payable to the order of the Indemnified Party.

Section 10.08   Duty to Mitigate

The Indemnified Party shall use commercially reasonable efforts to mitigate or
otherwise reduce the amount of any Damages that it incurs in connection with any
matter with respect to which it is entitled to be held harmless, indemnified,
compensated or reimbursed pursuant to this Article X, including taking
commercially reasonable measures to attempt to recover any insurance proceeds
available to offset such Damages under insurance policies maintained by the
Indemnified Party. Each Party hereby waives, to the extent permitted under its
applicable insurance policies, any subrogation rights that its insurer may have
with respect to any indemnifiable Damages.

Section 10.09

Section 10.09 No Consequential Damages

Notwithstanding anything to the contrary in this Agreement, in the absence of
intentional misrepresentation or fraud, no Person shall be liable to or
otherwise responsible for consequential, special, indirect, incidental, punitive
or exemplary damages, for diminution in value or lost profits or any damages
measured by lost profits or a multiple of earnings.

Section 10.10   Treatment of Indemnity Payments

Following the Closing, any payment made pursuant to this Article X shall be
treated by the Parties, for federal Income Tax and other applicable Tax
purposes, as an adjustment to the cash proceeds received by the Sellers in the
transactions contemplated by this Agreement.



(10)

 



ARTICLE XI

MISCELLANEOUS

Section 11.01   Sellers’ Representative.

(a) Each Seller, by virtue of his or her execution and delivery of this
Agreement, hereby irrevocably nominates, constitutes and appoints Jon R. Levine
as the agent, agent for service of process and true and lawful attorney-in-fact
of the Sellers (the “Sellers’ Representative”), with full power of substitution,
to act in the name, place and stead of such Seller with respect to this
Agreement and the taking by the Sellers’ Representative of any and all actions
and the making of any decisions required or permitted to be taken or made by the
Sellers’ Representative under this Agreement including the exercise of the
power: (i) to execute, deliver, acknowledge, certify and file (in the name of
any or all of the Sellers or otherwise) any and all documents and to take any
and all actions that the Sellers’ Representative may, in his sole discretion,
determine to be necessary, desirable or appropriate in connection with any
indemnification claim under Article X (including negotiating, entering into
compromises or settlements of and demanding arbitration with respect to any
indemnification claim); and (ii) to give and receive notices and communications
under this Agreement. Carlton Calvin hereby accepts his appointment as the
Sellers’ Representative.

(b) The power of attorney granted in this Section 11.01: (i) is coupled with an
interest and is irrevocable; (ii) may be delegated by the Sellers’
Representative; and (iii) shall survive the death or incapacity of each of the
Sellers.

(c) Notwithstanding anything to the contrary contained in this Agreement, each
Buyer Indemnified Party shall be entitled to deal exclusively with the Sellers’
Representative on all matters relating to Article X, and each of them shall be
entitled to rely conclusively (without further evidence of any kind whatsoever)
on any document executed or purported to be executed on behalf of any Seller by
the Sellers’ Representative, and on any other action taken or purported to be
taken on behalf of any Seller by the Sellers’ Representative, as fully binding
upon such Seller.

(d) The Sellers’ Representative may at any time designate a replacement Sellers’
Representative and each Seller, by virtue of his or her execution and delivery
of this Agreement, hereby consents to such replacement Sellers’ Representative.
If the Sellers’ Representative shall die, become disabled or otherwise be unable
to fulfill his responsibilities as representative of the Sellers, then the
Sellers shall, by “majority vote” within 30 days after such death or disability,
appoint a successor representative and, promptly thereafter, shall notify Buyer
of the identity of such successor. Any such successor shall become the “Sellers’
Representative” for purposes of this Agreement. If for any reason there is no
Sellers’ Representative at any time, all references herein to the Sellers’
Representative shall be deemed to refer to the Sellers.

(e) No bond shall be required of the Sellers’ Representative and the Sellers’
Representative shall receive no compensation for his services. The Sellers’
Representative shall not be liable to any Seller for any act done or omitted
hereunder as Sellers’ Representative while acting in good faith and in the
exercise of his reasonable business judgment with respect to any matter arising
out of or in connection with the acceptance or administration of his duties
hereunder (it being understood that any act done or omitted pursuant to the
advice of counsel shall be conclusive evidence of such good faith). The Sellers’
Representative shall be entitled to be indemnified by the Sellers, in each case
in accordance with such Seller’s Pre-Closing Ownership Percentage, for any loss,
liability or expense incurred without gross negligence or willful misconduct on
the part of the Sellers’ Representative with respect to any matter arising out
of or in connection with the acceptance or administration of his duties
hereunder. The Sellers’ Representative shall be entitled to recover from the
Sellers, in each case in accordance with such Seller’s Pre-Closing Ownership
Percentage, any out-of-pocket costs and expenses reasonably incurred by the
Sellers’ Representative in good faith and in connection with actions taken by
the Sellers’ Representative pursuant to this Agreement (including the hiring of
legal counsel and the incurring of legal fees and costs). The Sellers’
Representative shall keep reasonably detailed records of the costs and expenses
for which he seeks reimbursement as herein provided.

Section 11.02   No Third Party Beneficiaries

Except as set forth in Section 10.02 and Section 10.04, each of which is
expressly intended for the benefit of the Persons referenced therein, this
Agreement is not intended to, and shall not, confer any rights or remedies upon
any Person other than the Parties and their respective successors and permitted
assigns.

Section 11.03   Equitable Remedies

Notwithstanding anything herein to the contrary, the Company and the Sellers, on
the one hand, and Buyer, on the other hand, hereby agree that in the event any
of the Company or the Sellers, on the one hand, or Buyer, on the other hand
violate any provisions of this Agreement, the remedies at Law available to
Buyer, on the one hand, and the Company and the Sellers, on the other hand, may
be inadequate. In such event, the Company and the Sellers, on the one hand, and
Buyer, on the other hand, shall have the right, in addition to all other rights
and remedies they may have, to seek specific performance and/or injunctive or
other equitable relief to enforce or prevent any violations by Buyer, on the one
hand, or the Company or any of the Sellers, on the other hand.

Section 11.04   Entire Agreement

This Agreement, including the Disclosure Schedules, and the documents referred
to herein constitute the entire agreement among the Parties with respect to, and
supersede any prior understandings, agreements or representations by or among
the Parties, written or oral, that may have related in any way to, the subject
matter hereof.

Section 11.05   Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of each of the other Parties.

Section 11.06   Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. This Agreement and any amendments hereto, to the extent signed
and delivered by means of digital imaging and electronic mail or a facsimile
machine, shall be treated in all manner and respects as an original contract and
shall be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person.

Section 11.07   Headings

The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

Section 11.08   Notices

All notices, requests and other communications hereunder must be in writing and
will be deemed to have been duly given only if delivered personally against
written receipt or by facsimile transmission against facsimile confirmation or
mailed by prepaid first class certified mail, return receipt requested, or
mailed by overnight courier (of national reputation) prepaid, to the Parties at
the following addresses or facsimile numbers:

If to the Company or the Sellers:

Sigal Consulting LLC

26 Ossipee Road

Suite 201

Newton, Massachusetts 02464

Fax: 781-719-0633

Attention: Jon R. Levine

 

with a copy (which shall not constitute notice) to:

Fireman & Associates

26 Ossipee Rd, Suite 202

Newton, Massachusetts 02464
Fax: 781-559-8811
Attention: Robert Fireman

If to Buyer:

MariMed Advisors Inc.

c/o Worlds Online Inc.

11 Royal Road

Brookline, Massachusetts

Fax: (617) 975 3888

Attention: Mr. Thom Kidrin



with a copy (which shall not constitute notice) to:

Feder Kaszovitz LLP

845 Third Avenue

New York, New York 10022-6601

Fax: (212) 888-7776

Attention: Irving Rothstein, Esq.

 

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 11.08 or by facsimile
transmission to the facsimile number as provided for in this Section 11.08, be
deemed given on the day so delivered, or, if delivered after 5:00 p.m. local
time or on a day other than a Business Day, then on the next proceeding Business
Day, (b) if delivered by mail in the manner described above to the address as
provided in this Section 11.08, be deemed given on the earlier of the third
Business Day following mailing or upon receipt, and (c) if delivered by
overnight courier to the address as provided for in this Section 11.08, be
deemed given on the earlier of the first Business Day following the date sent by
such overnight courier or upon receipt, in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 11.08. Either
Party from time to time may change its address, facsimile number or other
information for the purpose of notices to that Party by giving notice (delivered
in accordance with this Section) specifying such change to the other Party.

Section 11.09   Governing Law

This Agreement shall be governed by and construed in accordance with the
domestic Laws of the State of Delaware without giving effect to any choice or
conflict of Law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

Section 11.10   Consent to Jurisdiction

Each Party irrevocably submits to the exclusive jurisdiction of the State and
Federal courts located in New York County, New York, for the purposes of any
suit, action or other proceeding arising out of this Agreement or the
transactions contemplated hereby. Each Party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Los Angeles, California with respect to any
matters to which it has submitted to jurisdiction in this Section 11.10. Each
Party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the State and Federal courts located in New
York County, New York, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 11.11   Amendments and Waivers

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by Buyer and each Seller. No waiver by either
Party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty, covenant or
agreement hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence. Except as otherwise provided in this
Agreement, no failure or delay by any party in exercising any right, power or
remedy with respect to any of the provisions of this Agreement will operate as a
waiver of such provisions or any other provisions.

Section 11.12   Incorporation of Exhibits and Schedules

The exhibits and schedules identified in this Agreement are incorporated herein
by reference and made a part hereof.

Section 11.13   Construction

Where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates. The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

Section 11.14   Interpretation

Unless the context of this Agreement otherwise requires, (i) words of any gender
include each other gender; (ii) words using the singular or plural number also
include the plural or singular number, respectively; (iii) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement and (v) the word “including” means
“including without limitation.”

If any provision of this Agreement or the application of any such provision is
held to be prohibited or unenforceable in any jurisdiction, such provision will,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability. The remaining provisions of this Agreement will remain in full
force and effect, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. The Parties will use their best efforts to replace the
provision that is contrary to law with a legal one approximating to the extent
possible the original intent of the Parties.

Section 11.15 Disclosure Schedules

The information set forth in each section or subsection of the Disclosure
Schedules to this Agreement (the “Disclosure Schedules”) shall be deemed to
provide the information contemplated by, or otherwise qualify, the
representations and warranties of the Company and the Sellers set forth in the
corresponding section or subsection of this Agreement. Prior to the Closing, the
Company and the Sellers shall have the right from time to time to supplement,
modify or update the Disclosure Schedules and, except for purposes of Section
8.02, any such supplements, modifications and updates shall supplement, modify
and amend the Disclosure Schedules for all purposes, including for purposes of
Section 10.02.

* * * * *

(11)

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

MARIMED ADVISORS INC.

By: ___________________________________

Name: Thom Kidrin

Title: CEO

WORLDS ONLINE INC.

 

 

By:___________________________________

Name: Thom Kidrin

Title: CEO

 

 

SIGAL CONSULTING LLC

 

 

By:___________________________________

Name: Jon R. Levine

Title: Manager

 

______________________________________

Robert Fireman

 

 

 

______________________________________

Gerald J. McGraw Jr.

 

 

______________________________________

Jon R. Levine

 

 

 

______________________________________

James E. Griffin Jr.

 



(12)

 

 

Exhibit A

 

Seller Percentage Interests Robert Fireman 25.0% Gerald J. McGraw Jr. 25.0% Jon
R. Levine 25.0% James E. Griffin Jr. 25.0%

 

 

